Honorable James A. Turman   Opinion No. WW-310
Acting Executfve Director
Texas Youth Council         Re: Are the receipts of reimburse-
213 West 14th Street            ments for materials and sup-
Austin, Texas                   plies used in providing barber
                                and cosmetology service to em-
                                ployees under the provisfons of
                                Section 9a of Article II, House
                                Bill 133, Acts 55th Legislature,
                                Regular Session, 1957, Chapter
                                385, page 92‘7
                                             s reappropriated,
                                and are these receipts to be
                                deposited to the appropriation
                                account from which such mater-
Dear Dr. Turman:                fals and supplies are purchased?
          You have requested an opinion of this office in which
you pose the followfng questions relative to the provisions of
Section 9a of Article II of House Bill 133 of the 55th Legisla-
ture :
         To   Are receipts from materials or supplies
    used in providing barber and cosmetology service
    for employees reappropriated?
          ‘“2, If the answer to the above questfon is
     fn the affirmative, are these receipts to be de-
     posited to the appropria,tionaccount from which
     such materials or supplies are purchased?
          Section 9a of Article II, House Bill 1339 55th Legis-
lature, reads as follows :
         ‘*a
           y Barbers and cosmetoloaists nafd from
    aaaroariations made in this Article mav aerfm
    services for the emolovees of the %nstitutfon
    md charge for them, nrovfded the work is donta-
    ter their assigned workina hours and the State is.
    reimbursed for the materials or suaalies used,
    Rates of chareresshall be aDDrOVed bv the sovern-
    ins boards, Receipts collected under this sub-
    section are to be deposited in ,theappropriatfon
    account from which such materials OT supplies are
Honorable James A, Turman, page 2    WJ-310)


     purchased, and are hereby reappropriated for ex-
     penditure.rD (Emphasis ours)
          Section 35 of Article III of the Constitution of Texas
provides in part:
         "Sec. 35. No bill, (except general appro-
    priation bills, which may embrace the various
    subjects and accounts, for and on account of which
    moneys are appropriated! shall contain more than
    one subject, which shall be expressed in its title.
    * 0 Q89
          It is our opinion that the underscored portion of Sec-
tion 9a of Article II of House Bill 133 does not detail, limit
or restrict the use of funds appropriated in House Bill 133 but
provides the authority for the expansion of services which are
not now authorized, We believe that Section 9a is a proper"sub-
ject" of general legislation, and therefore, falls within the
requirements of Se&ion 35 of Article III~of the Constitution of
Texas,
          This being sop we believe that Attorney General's Opin-
ions No, ww-96 (1957) and No. W-265 (1957) and the authorities
nited therein, require us to hold that Section 9a of Article II
of House Bill 133 is invalid and that, therefore, the procedure
authorized by this Section may not 'belegally made operative.
          For this reason9 it becomes unnecessary for us to an-
swer either of the two questions posed relative ,tothe remain-
ing provisions of Section 9a of Arti.cleII, House Bill 133.
                                SUMMARY
         Section 9a of Article II of House Bill 133,
    Acts 55th Legislature, Regular Session, 1957,
    Chapter 385$ page 92T9 is a proper 'ssubject'V
                                                 of
    general legislation and is, therefore, invalid
    under the provisions of Section 35 of Article
    III of the Constitution of Texas.

                                    Yours very truly,
                                    WILL WILSON




WCR:pfajl:wb                          Assistant
Honorable James A, Turman, page 3   (ww-310)


APPROVED:
OPINION COMMITTEE
Geo, P. Blackburn, Chairman
John Minton
B. H. Timmins, Jr.
Fred Werkenthfn
REVIEWED FOR THE ATTORNEY GENERAL
BY:   James N, Ludlum